internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-165019-01 date date legend group phc r op mp x y ysub z zsub state state exchange a b c d e f g h i j k l m n p dear this is in reply to a letter dated date and subsequent correspondence requesting a private_letter_ruling regarding a_trust that has elected to be treated as a real_estate_investment_trust reit that owns direct and indirect interests in partnerships and companies that seek to qualify as taxable reit subsidiaries trss your letter requests the following rulings for purposes of sec_1_856-3 of the income_tax regulations a reit partner’s capital interest in a partnership equals the quotient obtained by dividing the reit’s capital_account balance by the sum of all partners’ capital_account balances for purposes of sec_1_856-3 a partnership’s capital interest in a partnership in which it is a partner is the quotient obtained by dividing the partner partnership’s capital_account balance by the sum of all partners’ capital_account balances if a reit is a partner in a partnership first partnership that is a partner in another partnership second partnership for purposes of sec_1_856-3 the reit’s capital interest in the second partnership is the product of its capital interest in the first partnership multiplied by the first partnership’s capital interest in the second partnership payments by a trs for services rendered by a partnership in which the reit parent of the trs is not a partner are not includible in the gross_income of the partnership facts r is a state corporation that has elected to be treated as a reit its stock trades on exchange r has outstanding more than one class of stock a class of preferred_stock in r tracks r’s preferred equity_interest in op a partnership op is a state limited_partnership for federal tax purposes r conducts most of its business through op r owns an approximate a general_partnership interest in op r also holds what it describes as a preferred equity_interest in op r is op’s managing partner as managing partner r is engaged in the ownership management leasing acquisition development and expansion of shopping centers and interests therein as of date r’s portfolio included b centers in c states and d more centers were expected to open in op owns e of the voting_stock of x f of the stock of y and f of the stock of z r has elected with x y and z to treat x y and z as trss y owns f of the stock of ysub and z owns f of the stock of zsub ysub and zsub are intended to be trss under sec_856 of the internal_revenue_code zsub provides services to tenants of op that would produce impermissible_tenant_service_income within the meaning of sec_856 if those services were performed by op group owns all of phc which owns g of the voting_stock of x phc x and op own respectively 00g h and g i of mp a partnership mp provides services relating to property management leasing development acquisition and other administrative services to r and op mp also provides services to shopping centers owned by others mp has approximately j employees approximately k employees work at mp’s headquarters and approximately l work on- site at shopping centers mp owes z approximately dollar_figurem million the loan evidenced by a promissory note providing for monthly payments of interest and payment on demand for principal and accrued unpaid interest the note provides that mp may prepay the loan at its option z owes op dollar_figuren million the reloan evidenced by a promissory note providing for monthly payments of interest and payment on demand for principal and accrued unpaid interest the note provides that z may prepay the reloan at its option z also has the right to borrow up to dollar_figurec million the credit line from op the credit line is evidenced by a promissory note providing for monthly payments of interest and payment on demand for principal and accrued unpaid interest the note provides that z may prepay the credit line at its option z will contribute dollar_figurep million or approximately of what mp owes z to mp in exchange for a partnership_interest in mp mp will revalue its property and restate the capital_account balances of the other partners as permitted by sec_1 b iv f of the regulations z’s contribution will not affect the amount it owes mp under the loan op plans to contribute all of its voting_stock in x to z concurrently with z’s contribution to mp in exchange for a partnership_interest x y ysub zsub and or any of their subsidiaries may contract to perform services for unrelated third parties or for tenants of op employees of mp may be used to perform the services that the trss contract to perform each trs and mp will enter into a cost-sharing arrangement whereby each trs will reimburse mp for a portion of the costs of the employees based upon the portion of services rendered by the employees that relates to the activities of that trs and each trs’s proportionate share of mp’s general and administrative overhead expenses the portion of the services rendered by mp’s employees that relates to the activities of each trs will be determined on an arm’s-length basis based on the estimated time spent or the number of entities sharing services likewise the allocation of general and administrative overhead expenses will be arm’s-length and equitable there will be no profit element built into this arrangement sec_856 of the code provides that for a corporation to be qualified to be law taxable as a reit for any taxable_year at least percent of its gross_income must be derived from certain specified sources including rents_from_real_property and at least percent of its gross_income must be derived from real_property interests sec_856 provides that subject_to sec_856 the term rents_from_real_property includes inter alia rents from interests_in_real_property and charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated sec_1_856-3 of the regulations provides that a reit that is a partner in a partnership will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for the purpose of sec_856 of the code its interest in the partnership’s assets shall be determined in accordance with its capital interest in the partnership sec_1_856-2 provides that the term gross_income has the same meaning as that term has under sec_61 of the code and the regulations thereunder sec_61 of the code defines gross_income as all income from whatever source derived in revrul_84_138 1984_2_cb_123 a regulated investment ric company owned all of the stock of a subsidiary_corporation that was also a ric the parent ric paid all of the subsidiary’s expenses and the subsidiary would reimburse the parent for those expenses neither the parent nor the subsidiary was in the business of providing services of the type that were reimbursed the ruling holds that the reimbursements were not gross_income to the parent but were instead repayment of a loan repayment of a loan is not gross_income to the payee see revrul_84_138 citing 24_bta_518 aff’d 61_f2d_950 2d cir xii-1 c b and 46_bta_738 aff’d on other grounds 135_f2d_882 7th cir cert_denied 320_us_757 analysis sec_1_856-3 of the regulations does not define the term capital interest a partner’s capital_account generally reflects its net investment in partnership capital and the partnership_agreement requires that liquidating distributions be made in accordance with positive capital_account balances a partner’s capital_account may therefore reflect a partner’s net investment in the partnership’s assets for purposes of sec_1_856-3 consequently a partner’s capital_account balance as a portion of the sum of all partners’ capital_account balances may be used to define its capital interest sec_1_856-3 of the regulations is equally applicable to a tiered_partnership arrangement consequently for purposes of sec_1_856-3 r has a capital interest in mp because r has a capital interest in op and op has a capital interest in mp neither the trss nor mp is in the business of providing the services for which the trss will reimburse mp and there is no profit element in the reimbursements the situation in the present case is analogous to the situation described in revrul_84_138 the reimbursements are repayments of loans and not gross_income to mp conclusion based on the information and representations submitted it is ruled as follows for purposes of the gross_income and asset tests under sec_856 of the code r’s share of gross_income and assets from its indirect interest in mp will be determined based on the the product of i r’s capital interest in op expressed as a percentage multiplied by ii op’s capital interest in mp expressed as a percentage solely for purposes of sec_856 of the code r’s capital interest in op will be determined by dividing its capital_account as determined and maintained under the regulations under sec_704 of the code by the sum of all partner’s capital accounts as so determined and maintained solely for purposes of sec_856 of the code op’s capital interest in mp will be determined by dividing its capital_account as determined and maintained under the regulations under sec_704 of the code by the sum of all partner’s capital accounts as so determined and maintained amounts paid_by each trs to mp as reimbursement for personnel costs and other shared expenses will not be considered gross_income to mp to the extent that mp does not perform the same services for third parties as those for which the trs reimburses mp consistent with this treatment mp will not be entitled to a deduction for the reimbursed expenses except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
